Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to remarks received 08/18/2022,
Claim 1 has been amended.
Claims 1 and 14-20 being independent.
Claims 1-20 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 08/18/2022 have been fully considered but they are not persuasive. 
Applicant argues amended independent claim 1 recites an improvement to a computer technology by using a computer system adapted to process blockchain transactions, however, the examiner respectfully disagrees. The claims merely recite applying the abstract idea in a technological environment to automate a business process without significantly more. The addition of a blockchain network is used in its inherent way and does not improve a computer technology or the blockchain network technology. The newly amended verifying step in the claims is a well-understood, routine, and conventional step for verifying data using the blockchain network technology. There is no indication to increase efficient operation of the blockchain nodes of lower computational power by means of the assistance of nodes of higher computation power to carry out computations since the claims do not mention delegating to blockchain nodes of higher computation power for the verification of the computations carried out by the blockchain nodes. For the above reasoning, the 35 USC 101 rejection is upheld.
With respect to arguments of claims 9 and 12 under 35 USC 112, second paragraph, have been fully considered and are persuasive. The 35 USC 112 rejection of the claims has been withdrawn.
With respect to arguments of claims 1-20 under 35 USC 102, applicant argues the prior art in Tran does not disclose the features of independent claim 1, however, the examiner respectfully disagrees. Tran ¶¶ [217-220] disclose “…verifying,…set of multiplication gates…”, where the examiner interprets the set of multiplication gates as the network of nodes in the blockchain. See the following underlined language which disclose verification of ownership of cryptocurrency:
[0217] Blockchain stock ownership is transferred via one or more transaction messages. A transaction message includes a transaction and a digital signature. The transaction includes, for example, the Blockchain token, the receiver's (i.e., the new owner's) electronic address, and, in some embodiments, ownership history (i.e., a record of previous Blockchain token ownership used by the network to verify proper chain of title). Addresses are based, in various embodiments, on one or more cryptographic protocols (e.g., public-key cryptography). Public-key cryptography requires two separate keys, one of which is secret (i.e., a private key) and one of which is public (i.e., a public key). Although different, the two keys are mathematically linked. The public key is used to encrypt plaintext (e.g., for creating an address for receiving an Blockchain token) and for verifying a digital signature. The private key is used to decrypt cipher text, to create a digital signature, and to secure Blockchain tokens. Public keys are freely shared among nodes in the peer-to-peer network, for example by broadcasting one or more key-exchange messages. The transaction message, in various embodiments, is digitally signed by the sender's private key to authenticate the sender's identity to the network nodes, e.g., by decrypting the sender's digitally signed transaction message using the sender's public key to verify that the sender originated the transaction.

[0218] When an Blockchain token is first created (i.e., by an issuer) there are no previous owners from which to verify ownership in the ledgers. In one or more embodiments, the issuer can maintain the same private key for digitally signing each Blockchain token as it is issued and entered into in the ledgers. That private key, in turn, can be validated by mutual agreement between the nodes, by a trusted third party (e.g., the Items of value and Exchange Commission), or by one or more other security mechanisms.

[0219] After a Blockchain stock transaction (i.e., a message indicating a change of ownership) is broadcast to the network, the nodes verify in their respective ledgers that the sender has proper chain of title, based on previously recorded ownership entries for that Blockchain token and the first valid transaction or order is accepted. Verification of a transaction is based on mutual consensus among the nodes. For example, to verify that the sender has the right to pass ownership to a receiver, the nodes compare their respective ledgers to see if there is a break in the chain of title. A break in the chain of title is detected when there is a discrepancy in one or more of the ledgers, signifying a potentially fraudulent transaction.

[0220] A blockchain action token has a position (Buy/Sell) for a single stock and time for the transaction, and is associated with public key and private key. The time value allows the system to identify the first valid order for the security. In other embodiments, a single Blockchain token carries a value of multiple security positions. A fraudulent transaction, in various embodiments, is recorded (e.g., in the same ledger or a different ledger and/or database) for use by the authorities, for example (e.g., the Items of value and Exchange Commission). If the nodes agree that the sender is the owner of the Blockchain token, the nodes' ledgers are updated to indicate a new ownership transaction, and the receiver becomes the Blockchain token's owner. Verification protocols of other cryptographic currencies, in one or more embodiments, are used or can be modified for use by the described technology to verify those cryptographic currencies' ownership rights (e.g., bitcoins are validated based on “blocks” in a “block chain”). Regardless of the specific protocol(s) used, the receiver becomes the currency's owner after the chain of title is verified and the ledger is updated.
The above language also discloses that the worker computer system provides a proof of the correct performance of the computation which is based on the generation of an evaluation key which is provided to the worker computer system. Since Tran discloses using a blockchain network having a set of multiplication gates for the verification of a transaction and reads on the newly amended language, the 35 USC 102 rejection of the claims is upheld. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-20 are directed to Method of Organizing Human Activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Additionally, independent claim 1 recites, in part, providing a task to complete to provide outcome of the provided task, the task specifying a computation to perform; and verifying, that the computation is correctly performed by a worker, the computation based on a circuit having a set of multiplication gates, by at least: generating an evaluation key; providing the evaluation key to the worker; receiving a proof from the worker, the proof based at least in part on the evaluation key; generating a verification key; and verifying that the computation is correct using the proof and the verification key, … . These limitations are directed to the concepts of commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  Hence, it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. The additional elements i.e. “computer systems”, i.e. processors with memory suitably programmed, and a “circuit” are recited at a high-level of generality (processing data) such that it amounts no more than adding the words “apply it” with the judicial exception to implement an abstract idea on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea as are independent claims 14-20 based on similar analysis.
Next the claims as a whole are analyzed to determine whether any element, or combination of elements, is/are sufficient to ensure the claims amount to significantly more than an abstract idea. As discussed with respect to Step 2A, the claim as a whole merely describes additional elements performing the abstract idea on a generic device i.e., abstract idea and generally linking/applying the use of the judicial exception to a particular technological environment. See MPEP 2106.05(h). There is no improvement to computer technology or computer functionality MPEP 2106.05(a) nor a particular machine MPEP 2106.05(b) nor a particular transformation MPEP 2106.05(c). Given the above reasons, even when viewed as a whole, nothing in the claims add significantly more (i.e. an inventive Concept) to the abstract idea. Thus, claim 1 is not patent eligible. Independent claims 14-20 are not eligible under the same analysis.
The dependent claims 2-13 have been given the full two part analysis (Step 2A – 2-prong tests and step 2B) including analyzing the additional limitations both individually and in combination. The dependent claim(s) when analyzed both individually and in combination are held to be patent ineligible under 35 U.S.C. 101 because further limiting the abstract idea does not amount to significantly more than the abstract idea. Claims 2-13 further narrow the abstract idea without providing significantly more than the abstract idea. Claim 13 merely recites the additional element of a “blockchain node” which is a generic computing device within a blockchain network as defined in applicant’s specification as ‘“In the embodiment, the example blockchain network 100 comprises blockchain nodes that are implemented as peer-to-peer distributed electronic devices, each running an instance of software and/or hardware that performs operations that follow a blockchain protocol that is, at least in part, agreed to among operators of nodes 102. In some examples, "nodes" refers to peer-to-peer electronic devices that are distributed among the blockchain network”’ and “In some embodiments, the nodes 102 can be comprised of any suitable computing device (e.g., by a server in a data center, by a client computing device (e.g., a desktop computer, laptop computer, tablet computer, smartphone, etc.), by multiple computing devices in a distributed system of a computing resource service provider, or by any suitable electronic client device such as the computing- device 600 of figure 6). 
Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea in a particular, albeit well-understood, routine and conventional technological environment.
  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Tran et al. (US 2018/0117446 A1, Tran hereinafter).

As per claim 1, A computer-implemented method comprising: 
providing a task to a set of independent computer systems which are able to compete to provide outcome of the provided task, the task specifying a computation to perform (Tran ¶¶ [218-220, 222, 224-225 & 292]); and 
verifying, at a verifying computer system, that the computation is correctly performed by a worker computer system in the set of independent computer systems, the computation based on a circuit having a set of multiplication gates (Tran ¶¶ [135, 217-220, 224-225 & 292]), by at least: 
generating an evaluation key (Tran ¶¶ [141-142, 160, 163, 200-201, 214, 359 & 410]); 
providing the evaluation key to the worker computer system (Tran ¶¶ [201, 224-225, 292 & 363-364]); 
receiving a proof from the worker computer system, the proof based at least in part on the evaluation key (Tran ¶¶ [131, 164, 225 & 823]); 
generating a verification key (Tran ¶¶ [160, 163, 200-201, 214 & 361]); and 
verifying that the computation is correct using the proof and the verification key, wherein the verifying computer system is adapted to process blockchain transactions and verification of the computation performed by the worker computer system occurs during validation of a blockchain transaction (Tran ¶¶ [172, 217-220, 224-225, 292 & 363-365]).

As per claim 2, The computer-implemented method claimed in claim 1, wherein the verification key is based on inputs to the set of multiplication gates and outputs of the set of multiplication gates (Tran ¶¶ [33-34, 148-149, 410, 441, 816 & 989]).

As per claim 3, The computer-implemented method claimed in claim 1, wherein the proof is based at least in part on a set of intermediate outputs of the set of multiplication gates (Tran ¶¶ [146, 162, 436, 848 & 892]).

As per claim 4, The computer-implemented method claimed in claim 1, wherein the proof is based at least in part on a public evaluation key (Tran ¶¶ [163, 169, 172-173, 217 & 222]).

As per claim 5, The computer-implemented method claimed in claim 1, wherein the proof and the verification key are based at least in part on a first generator and a second generator that generate different groups (Tran ¶¶ [438-439 & 881-892]).

As per claim 6, The computer-implemented method claimed in claim 1, further comprising verifying that elements of the proof are consistent with elements of the evaluation key (Tran ¶¶ [172, 186, 224-225, 292 & 898]).

As per claim 7, The computer-implemented method claimed in claim 1, further comprising verifying that elements of the proof are constructed using matching coefficients (Tran ¶¶ [172, 186, 224-225, 292, 395, 400, & 898]).

As per claim 8, The computer-implemented method claimed in claim 1, further comprising verifying a divisibility requirement on a term of the proof (Tran ¶¶ [137, 287, 656, & 952]).

As per claim 9, The computer-implemented method claimed in claim 1, wherein the worker computer system provides a set of I/O values corresponding to input and output values of the circuit (Tran ¶¶ [202, 436, 851, 988, 989 & 1013]).

As per claim 10, The computer-implemented method claimed in claim 1, wherein the circuit includes one or more addition gates which are modelled with their contributions to the multiplication gates (Tran ¶¶ [883, 884-891 & 1009-1010]).

As per claim 11, The computer-implemented method claimed in, claim 1, wherein the computation is part of a bitcoin transaction validation (Tran ¶¶ [136, 139, 146, 163, 202 & 220]).

As per claim 12, The computer-implemented method claimed in claim 1, wherein verifying that the computation is correct is accomplished by at least: 
providing the proof, the verification key, and a set of I/O values to a verification computer system (Tran ¶¶ [225, 289, 412, 436, 826, 952, 960, 972, 988-989 & 1012]); and 
receiving an indication from the verification computer system that the computation is correct (Tran ¶¶ [160, 162, 220, 222, 251, 391 & 410]).

As per claim 13, The computer-implemented method claimed in claim 1, wherein the verification computer system is a blockchain node (Tran ¶¶ [139, 212, 216-220, 224-225 & 1031-1035]).

As per claim 14, A system, comprising: 
a processor (Tran ¶¶ [82, 110, 140, 151, 240 & 261]); and 
memory including executable instructions that, as a result of being executed by the processor, causes the system to perform the computer-implemented method of claim 1 (Tran ¶¶ [136, 151, 153, 231, 387 & 435]).

As per claim 15, A non-transitory computer-readable storage medium having stored thereon executable instructions that, as a result of being executed by a processor of a computer system, cause the computer system to at least perform the computer-implemented method of claim 1 (Tran ¶¶ [80, 82, 417, 438-439 & 827]).

As per claim 16, A system, comprising: 
a processor (Tran ¶¶ [82, 110, 140, 151, 240 & 261]); and 
memory including executable instructions that, as a result of being executed by the processor, causes the system to perform the computer-implemented method of claim 2 (Tran ¶¶ [136, 151, 153, 231, 387 & 435]).

As per claim 17, A system, comprising: 
a processor (Tran ¶¶ [82, 110, 140, 151, 240 & 261]); and 
memory including executable instructions that, as a result of being executed by the processor, causes the system to perform the computer-implemented method of claim 3 (Tran ¶¶ [136, 151, 153, 231, 387 & 435]).

As per claim 18, A system, comprising: 
a processor (Tran ¶¶ [82, 110, 140, 151, 240 & 261]); and 
memory including executable instructions that, as a result of being executed by the processor, causes the system to perform the computer-implemented method of claim 4 (Tran ¶¶ [136, 151, 153, 231, 387 & 435]).

As per claim 19, A non-transitory computer-readable storage medium having stored thereon executable instructions that, as a result of being executed by a processor of a computer system, cause the computer system to at least perform the computer-implemented method of claim 2 (Tran ¶¶ [136, 151, 153, 231, 387 & 435]).

As per claim 20, A non-transitory computer-readable storage medium having stored thereon executable instructions that, as a result of being executed by a processor of a computer system, cause the computer system to at least perform the computer-implemented method of claim 3 (Tran ¶¶ [136, 151, 153, 231, 387 & 435]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481. The examiner can normally be reached Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        10/3/2022